Name: 88/621/EEC: Commission Decision of 2 December 1988 making an initial allocation to Italy of part of the resources to be charged to the 1989 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-12-13

 Avis juridique important|31988D062188/621/EEC: Commission Decision of 2 December 1988 making an initial allocation to Italy of part of the resources to be charged to the 1989 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Official Journal L 343 , 13/12/1988 P. 0032 - 0032*****COMMISSION DECISION of 2 December 1988 making an initial allocation to Italy of part of the resources to be charged to the 1989 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (88/621/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to the most deprived persons in the Community (1), Having regard to Commission Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to the most deprived persons in the Community (2), as last amended by Regulation (EEC) No 3315/88 (3), and in particular Article 2 paragraph 3 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 1636/87 (5), and in particular Article 2 paragraph 4 thereof, Whereas on 25 November 1988, Italy requested Commission authorization to initiate already in 1988 the action on its territory to be financed by resources chargeable to the 1989 budget and indicated the quantities of produce that it wished to distribute; whereas it is desirable to initiate the scheme now in Italy by making an allocation to that country; whereas this allocation shall not exceed 50 % of the resources allocated by Commission decision to Italy in respect of the plan for 1988; Whereas in order to facilitate the implementation of this scheme it is necessary to specify the rate of exchange to be employed in converting ecu into the national currency and to do so at a rate which reflects economic reality; Whereas in accordance with the provisions of Article 1 (4) of Commission Regulation (EEC) No 3744/87 the Commission has sought the advice of major organizations familiar with the problems of the most deprived persons in the Community when drawing up this Decision, HAS ADOPTED THIS DECISION: Article 1 1. An allocation of the appropriations referred to in Article 2 of Commission Regulation No 3744/87 to be charged to the 1989 budget shall be made as follows: Italy ECU 8,5 This sum shall be converted into national currency at the rate applicable on 4 January 1988 and published in the Official Journal of the European Communities, Series C. 2. Subject to the limit set out in paragraph 1, the following quantities of produce may be withdrawn, from intervention, for distribution in Italy: 2 000 tonnes of durum wheat 200 tonnes of butter 2 500 tonnes of beef 200 tonnes of olive oil 3. The withdrawals referred to in paragraph 2 may be made from 6 December 1988. Article 2 This Decision is addressed to the Member States. It is applicable from 6 December 1988. Done at Brussels, 2 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 352, 15. 12. 1987, p. 33. (3) OJ No L 293, 27. 10. 1988, p. 68. (4) OJ No L 164, 24. 6. 1985, p. 1. (5) OJ No L 153, 13. 6. 1987, p. 1.